February 12, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
  PATRICK O'BRIEN MURPHY AKA O'BRIEN MURPHY AND BEVERLY
                     MURPHY, Appellants

NO. 14-11-00560-CV                           V.

       WELLS FARGO BANK, N.A. AND HSBC BANK USA, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Wells Fargo
Bank, N.A. and HSBC Bank USA, signed, March 29, 2011, was heard on the
transcript of the record. We have inspected the record and find the trial court erred
when it assessed Wells Fargo Bank, N.A.’s attorney’s fees and costs against
appellants personally. We therefore order that the portions of the judgment that
assess Wells Fargo Bank, N.A.’s attorney’s fees and costs against appellants is
REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court's opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.